                               Case 2:18-cv-01998-APG-BNW Document 91 Filed 10/24/19 Page 1 of 3



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, Nevada 89145
                        4       Telephone: (702) 420-7000
                                Facsimile: (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Eric J. Troutman (Pro Hac Vice)
                        7       Squire Patton Boggs (US) LLP
                        8       555 So. Flower Street, Suite 3100
                                Los Angeles, CA 90071
                        9       T: (213) 624-2500
                                F: (213) 623-4581
                      10        eric.troutman@squirepb.com
                      11
                                Brian M. Gillett (Pro Hac Vice)
                      12        Squire Patton Boggs (US) LLP
                                2000 McKinney Avenue, Suite 1700
                      13        Dallas, TX 75201
                                T: (214) 758-1500
                      14        F: (214) 758-1550
                                brian.gillett@squirepb.com
                      15
                                Attorneys for Defendants
                      16        CONN’S, INC. and CONN APPLIANCES,
                                INC.
                      17

                      18                                  UNITED STATES DISTRICT COURT
                      19                                            DISTRICT OF NEVADA
                      20        FRANCINE EDWARDS, individually and on          Case No. 2:18-cv-01998-APG-BNW
                                behalf of all and others similarly situated,
                      21                                                       STIPULATION TO EXTEND TIME TO
                                                  Plaintiff,                   ANSWER FIRST AMENDED COMPLAINT
                      22
                                                                               (First Request)
                                       v.
                      23
                                CONN’S, INC. and CONN APPLIANCES,
                      24        INC.,
                      25                          Defendants.
                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:18-cv-01998-APG-BNW Document 91 Filed 10/24/19 Page 2 of 3



                         1            Defendants Conn’s, Inc. and Conn Appliances, Inc. (collectively “Defendants”), by and
                         2     through their counsel of record, and Plaintiff Francine Edwards (“Plaintiff”), by and through her
                         3     counsel of record, hereby submit this stipulation to extend the time for Defendants to respond to
                         4     Plaintiff’s First Amended Complaint (ECF No. 87) pursuant to LR IA 6-1.
                         5            Plaintiff filed her Complaint on October 17, 2018. Defendants subsequently moved to
                         6     dismiss her Complaint and on September 27, 2019, the Court granted Plaintiff’s motion for leave
                         7     to amend her complaint and denied Defendants’ motions to dismiss as moot. (ECF No. 83). On
                         8     October 11, 2019, Plaintiff filed her First Amended Complaint. (ECF No. 87). The parties
                         9     stipulate that Defendants shall have a two-week extension to respond to the First Amended
                      10       Complaint, making Defendants’ responsive pleading due November 8, 2019.
                      11       ///
                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                        2 of 3
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:18-cv-01998-APG-BNW Document 91 Filed 10/24/19 Page 3 of 3



                         1            This is Defendants’ first request for an extension of time to respond to the First Amended
                         2     Complaint and is not intended to cause any delay or prejudice to any party, but rather to allow
                         3     Defendants additional time to evaluate and respond to Plaintiff’s amended claims.
                         4            IT IS SO STIPULATED.
                         5      DATED this 24th day of October 2019.            NAYLOR & BRASTER

                         6                                                      By: /s/ Jennifer L. Braster
                                                                                    Jennifer L. Braster (NBN 9982)
                         7                                                          Andrew J. Sharples (NBN 12866)
                                                                                    1050 Indigo Drive, Suite 200
                         8                                                          Las Vegas, Nevada 89145

                         9                                                           Eric J. Troutman (Pro Hac Vice)
                                                                                     Squire Patton Boggs (US) LLP
                      10
                                                                                     555 So. Flower Street, Suite 3100
                      11                                                             Los Angeles, CA 90071

                      12                                                             Brian M. Gillett (Pro Hac Vice)
                                                                                     Squire Patton Boggs (US) LLP
                      13                                                             2000 McKinney Avenue, Suite 1700
                                                                                     Dallas, TX 75201
                      14
                                                                                     Attorneys for Defendants
                      15                                                             CONN’S, INC. and CONN APPLIANCES,
                                                                                     INC.
                      16
                                DATED this 24th day of October 2019.            HUGHES ELLZEY, LLP
                      17
                                                                                By: /s/ W. Craft Hughes
                      18                                                            W. Craft Hughes (admitted pro hac vice)
                                                                                    1105 Milford St.
                      19                                                            Houston, TX 77006
                      20                                                             Nicholas M. Porras (NBN 12849)
                                                                                     LAW OFFICES OF NICHOLAS M.
                      21                                                             PORRAS
                                                                                     nick@porraslegal.com
                      22                                                             201 West Liberty Street, Ste. 207
                                                                                     Reno, NV 89501
                      23                                                             Attorneys for Plaintiff Francine Edwards
                      24
                                IT IS SO ORDERED.
                      25
                                Dated this 25
                                           __th day of October 2019.
                      26
                                                                                UNITED STATES MAGISTRATE JUDGE
                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                        3 of 3
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
